Name: Regulation No 93/67/EEC of the Commission of 3 May 1967 laying down initial provisions on quality control of fruit and vegetables marketed within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 Official Journal of the European Communities 1766/67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 10.5.67 REGULATION No 93/67/EEC OF THE COMMISSION of 3 May 1967 laying down initial provisions on quality control of fruit and vegetables marketed within the Community THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty European Economic Community; establishing the Within the framework of operations relating to quality control referred to in Article 5 of Regulation No 158/66/EEC, the inspector shall, in respect of packaged products , decide which packages are to be inspected . The goods inside the packages undergoing inspection shall be completely unpacked. The inspector may waive this procedure only if the type and method of packaging enable him to examine the contents without removing the products . Where products are presented in bulk, the inspector shall take samples . Article 2 Having . regard to Council Regulation No 158/66/EEC1 of 25 October 1966 on applying common quality standards to fruit and vegetables marketed within the Community, and in particular Articles 5 (2) and 10 thereof; Whereas, at the beginning of the period of compulsory application of the common quality standards at all stages of marketing, it is possible to establish only the initial measures of application laid down in Article 5 of Regulation No 158/66/EEC; whereas additions to these measures will have to be made as and when they are required for the common market ; Whereas, to ensure reasonable uniformity in control measures carried out in the various Member States , the technical procedures to be followed should be laid down ; Whereas the very perishable nature of fruit and vegetables makes them liable to deteriorate as a consequence of biological processes in the event either of transport over a long distance or of prolonged storage; whereas, except for products in the 'Extra', Class for which particularly careful packaging and presentation , is required, account; should be taken of such processes when products are inspected at stages subsequent to dispatch ; Whereas the Management Committee for Fruit and Vegetables has not given an Opinion within the time limit set by its Chairman. During inspections carried out during transport, throughout the chain of distribution and at the retail sale stage, the inspector shall take into account the fact that transport or storage by virtue of the length of time they involve as well as the amount of handling to which the product is subjected can : (a) slightly diminish the freshness and size of the products ; (b ) entail slight deterioration of the products due to their relative maturity and to their more or less perishable nature ; ( c) in the case of table grapes, also cause a number of the berries to fall from the stalk. The deterioration referred to under (b) and (c) shall not be taken into consideration in respect of products in the 'Extra' Class . Article 3 Where the items inspected fail to comply with the rules in force, the inspector shall, without prejudice1 OJ No 192, 27.10.1966, p. 3282/66. Official Journal of the European Communities 25 comply with the rules in force, to deliver an attestation certifying that the goods inspected complied with the rules in force at the time of inspection . to the penalties provided for in Article 8 of Regulation No 158/66/EEC, require them to be brought into conformity with these rules if the goods concerned are for sale within the meaning of Article 1 of Regulation No 158/66/EEC. Article 5 Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Member States may make provision for the inspector, after having satisfied himself that the goods This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1967. For the Commission The Vice-President L. Levi SANDRI